IN THE SUPREME COURT OF THE STATE OF NEVADA

JAMAL SNEED, No. 83918
Petitioner,
vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF FILED

CLARK; AND THE HONORABLE

TIERRA DANIELLE JONES, DISTRICT JAN 20 2022

JUDGE, See

Respondents, ors here
and

THE STATE OF NEVADA,

 

Real Party in Interest.

 

ORDER DENYING PETITION

This is an original petition for a writ of mandamus challenging
a district court order denying a pre-trial petition for a writ of habeas corpus.
Petitioner has not included in his appendix to this petition the district court
written order denying his petition for a writ of habeas corpus. This court
normally will not consider a petition for extraordinary relief in the absence
of the challenged written district court order. Rust v. Clark Cty. Sch. Dist..
103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (explaining that a “district
court’s oral pronouncement from the bench, the clerk’s minute order, and
even an unfiled written order are ineffective for any purpose”); see NRAP
21(a)(4) (providing that it is the petitioner’s obligation to provide an
appendix that includes all the records that may be essential to understand

the matters set forth in the petition). Accordingly, we

Supreme Count
OF
NEVADA

(0) 19474 Be ou - 62-0105

 

 
ORDER the petition DENIED.!

  
    

ir A. mae C.J.
Pafraguirre
} An. lave e , J.

 

Hardesty
set J.
Stiglic

cc: Hon. Tierra Danielle Jones, District Judge
Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Fighth District Court Clerk

 

1Petitioner’s motion to stay the district court proceedings is denied.
Supreme Court

OF
NEVADA

(0) 167A